Citation Nr: 1233163	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  95-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for cervical muscle strain, including rhomboid and latissimus dorsi muscles, since June 2, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for thoracic muscle strain, from June 2, 1998 through September 25, 2003.

3.  Entitlement to an evaluation in excess of 20 percent for thoracic muscle strain, since September 26, 2003. 

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for psoriasis.

5.  Entitlement to service connection for psoriasis.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for psoriatic arthritis.

7.  Entitlement to service connection for psoriatic arthritis.

(The Board addresses the claims of entitlement to a compensable initial evaluation for major depressive disorder and entitlement to a total disability evaluation based upon individual unemployability in a separate decision being issued concurrently.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971, and on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from October 1973 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 1992 and February 1994 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the case was later transferred to the RO in St. Louis, Missouri.

The RO's May 1992 rating decision granted service connection at a 10 percent initial rating for cervical muscle strain, including rhomboid and latissimus dorsi muscles; and granted service connection at a noncompensable initial rating for thoracic muscle strain, effective from March 20, 1987.  The Veteran timely perfected an appeal of this decision.

The RO's February 1994 rating decision determined that new and material evidence had not been submitted to reopen the Veteran's claims of entitlement to service connection for psoriasis and for psoriatic arthritis.  Although the Veteran contested this decision, the RO issued a June 1995 rating decision indicating that a timely notice of disagreement had not been filed.  Thereafter, the Veteran timely perfected an appeal of this determination.

In June 1997, the Veteran testified at a hearing held at the RO before Veterans Law Judge T. Dannaher; a transcript of the hearing has been associated with his claims file.

In October 1997, the Board issued a decision finding that a timely notice of disagreement had been filed by the Veteran regarding the RO's February 1994 rating decision.  The Board then remanded all of the issues for additional evidentiary development.  

In February 2001, the RO granted an increased evaluation of 20 percent for the Veteran's cervical muscle strain, including rhomboid and latissimus dorsi muscles, effective from June 2, 1998; and granted an increased evaluation of 10 percent for thoracic muscle strain, effective from June 2, 1998.  In August 2001, the Board remanded this matter for additional procedural and evidentiary development.

In March 2004, the Veteran testified at a hearing held at the RO before Veterans Law Judge J. March.  

In October 2004, notification was sent to the Veteran indicating that a complete hearing transcript of his March 2004 hearing could not be prepared, and that he was entitled to another hearing if so desired.  The following month, the Veteran responded with a request for a new hearing before the Board sitting at the RO.

In December 2004, the Board remanded this matter to comply with the Veteran's request for a new hearing.  In April 2005, the Veteran testified at a hearing held at the RO before Veterans Law Judge R. Scholz; a transcript of the hearing has been associated with his claims file.

In July 2005, the Board issued a decision that denied the portion of the Veteran's claim seeking an increased evaluation in excess of 10 percent for cervical muscle strain, including rhomboid and latissimus dorsi muscles, prior to June 2, 1998; and denied the portion of his claim seeking a compensable evaluation for thoracic muscle strain, prior to June 2, 1998.  The Board then remanded the remaining issues on appeal for additional evidentiary development.

The Veteran subsequently appealed the Board's decision denying increased evaluations, prior to June 2, 1998, for his cervical and thoracic spine disabilities to the United States Court of Appeals for Veterans Claims (Court).  In a February 2007 Order, the Court vacated the pertinent part of Board's July 2005 decision and remanded these issues back to the Board for additional consideration.

In August 2007, the Board issued a new decision that denied an increased evaluation in excess of 10 percent for cervical muscle strain, including rhomboid and latissimus dorsi muscles, prior to June 2, 1998; and denied a compensable evaluation for thoracic muscle strain, prior to June 2, 1998.  The Board's decision also remanded the remaining issues on appeal for additional procedural and evidentiary development.   The Veteran did not appeal the denial of the claims for increased evaluations prior to June 2, 1998, and those issues are not before the Board.

This decision is being adjudicated by a panel made up of the three Veterans Law Judges who conducted hearings in this matter.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board's decision below has reopened the Veteran's claims of entitlement to service connection for psoriasis and for psoriatic arthritis.  The reopened service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  Since June 2, 1998, the Veteran's cervical muscle strain, including rhomboid and latissimus dorsi muscles, has been manifested by no more than a moderate limitation of cervical spine motion, with forward flexion of the cervical spine in excess of 15 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; and complaints of pain and stiffness.  The Veteran's cervical muscle strain, including rhomboid and latissimus dorsi muscles, is not shown to have resulted in any chronic orthopedic or neurological manifestations or any incapacitating episodes.

2.  From June 2, 1998 through September 25, 2003, the Veteran's thoracic muscle strain was manifested by a moderate limitation of thoracic spine motion.  The Veteran's thoracic muscle strain is not shown to have resulted in any chronic orthopedic or neurological manifestations or any incapacitating episodes.

3.  Since September 26, 2003, the Veteran's thoracic muscle strain has been manifested by a moderate limitation of thoracic spine motion, with forward flexion of the thoracolumbar spine greater than 30 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; and complaints of pain and stiffness.  The Veteran's thoracic muscle strain is not shown to have resulted in any chronic orthopedic or neurological manifestations or any incapacitating episodes.

4.  In May 1992, the Board issued a decision that denied the Veteran's original claims seeking service connection for psoriasis and for psoriatic arthritis.  

5.  Evidence received since the Board's May 1992 decision includes some evidence which is neither cumulative nor redundant, and which is so significant that it must be considered in order to fairly decide the merits of the Veteran's claims for service connection for psoriasis and for psoriatic arthritis.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for cervical muscle strain, including rhomboid and latissimus dorsi muscles, since June 2, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5290 (2003), Diagnostic Code 5237 (as in effect from September 26, 2003).

2.  The criteria for an evaluation in excess of 10 percent for thoracic spine strain, from June 2, 1998 through September 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Code 5291 (2003).

3.  The criteria for an evaluation excess of 20 percent for thoracic spine strain, since September 26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5291 (2003), Diagnostic Code 5237 (as in effect from September 26, 2003).

4.  The criteria for reopening the claim of service connection for psoriasis have been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2001).

5.  The criteria for reopening the claim for service connection for psoriatic arthritis have been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for his claims seeking increased evaluations for cervical and thoracic spine disabilities, these issues arise on appeal from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection for these disabilities in May 1992.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for his attempts to reopen claims seeking service connection for psoriasis and for psoriatic arthritis, the Board is taking action favorable to the Veteran by finding that new and material evidence has been submitted to reopen his claims for service connection, and remanding the reopened claims of service connection for additional evidentiary development.  As such, the Board is not precluded from adjudicating these issues as this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The RO has obtained all of the Veteran's service and post service treatment records, and has reviewed the Veteran's electronically stored records on the Virtual VA system.  In October 2011, a VA examination for the spine was conducted by an examiner who reviewed the Veteran's claims file, the history of the spine conditions with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this examination was inadequate, and the RO had previously provided multiple VA examinations of the spine during the course of this appeal.

In developing this case, the RO was unable to obtain the Veteran's records from the Social Security Administration (SSA).  An October 2011 statement from SSA indicated that the requested records had been destroyed.  A November 2011 RO memorandum in the claims file documented the unavailability of these records, and the Veteran was notified of this situation in a November 2011 letter.

In October 2011, the Veteran submitted copies of some SSA records that he had in his possession.  The documents submitted by the Veteran included a December 2004 SSA decision which granted the Veteran entitlement to disability benefits beginning in December 1989.  Although he did not explicitly submit a waiver of this evidence at the time submitted, the Veteran subsequently submitted a May 2012 statement requesting that his case be considered based on the evidence of record without delay.  Moreover, a remand of this case for the issuance of a supplemental statement of the case is not required as this newly submitted evidence is not pertinent as it is essentially duplicative of other evidence currently in the Veteran's claims file.  See 38 C.F.R. § 19.31 (2011).  

In July 2005, the Board remanded this matter to the RO directing that additional treatment records be requested; that the Veteran be informed of the changes in the regulations pertaining to rating spinal disabilities; and that a new VA examination be conducted if deemed necessary.  The RO subsequently obtained additional treatment records identified by the Veteran; notified the Veteran via a November 2007 letter of the regulation changes related to spinal disabilities; and scheduled him for a VA examination of the spine in November 2011.  Accordingly, the directives of the Board's July 2005 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is seeking increased evaluations for his service-connected cervical muscle strain, including rhomboid and latissimus dorsi muscles; and his service-connected thoracic muscle strain.

During the course of this appeal, the applicable criteria used in rating the Veteran's spine disabilities were amended under changes to the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The RO has addressed the Veteran's claims for increase under the criteria effective on June 6, 1998, and the criteria effective on September 26, 2003.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory provisions effective June 6, 1998, and on September 26, 2003, in our appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

i. Criteria in Effect Prior to September 26, 2003

Diagnostic Code 5290, in effect before September 26, 2003, was used to evaluate limitation of cervical spine motion.  Pursuant to Diagnostic Code 5290, a slight limitation of motion of the cervical spine warrants a 10 percent disability rating.  A moderate limitation of motion of the cervical spine warrants a 20 percent disability rating.  A 30 percent disability rating, the highest under this code provision, is warranted for a severe limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2003).  Ankylosis of the cervical spine was rated under Diagnostic Code 5287, with 30 percent being assigned for an ankylosed cervical spine in a favorable condition, and a 40 percent disability rating being assigned in an unfavorable position.  38 C.F.R. § 4.71a, Diagnostic Codes 5287 (2003).

Diagnostic Code 5291, in effect before September 26, 2003, was used to evaluate limitation of the dorsal spine.  A rating of 0 percent was warranted for slight limitation of motion of the dorsal spine.  A 10 percent was applicable if the limitation of motion of the dorsal spine was moderate or severe.  For a rating in excess of 10 percent to be granted for dorsal spine impairment on a schedular basis, there must have been ankylosis (complete bony fixation).

Under the Diagnostic Code 5293, prior to September 23, 2002, used in rating intervertebral disc syndrome, a 20 percent rating is for application when there are moderate, recurring attacks.  A 40 percent rating is for application when there is severe intervertebral disc syndrome as evidenced by recurring attacks with intermittent relief.  A 60 percent rating is for application when there is pronounced intervertebral disc syndrome evidenced by persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective prior to September 23, 2002). 

Diagnostic Code 5293, in effect from September 23, 2002 to September 26, 2003, was used to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Pursuant to Diagnostic Code 5293, a 10 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, and a 20 percent evaluation was for assignment for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months.  A 40 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

For purposes of evaluation, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, orthopedic disabilities were evaluated using criteria for the most appropriate orthopedic diagnostic code or codes and neurologic disabilities were evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

ii. Criteria in Effect since September 26, 2003

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised with reclassification of the diagnostic codes.  

Diagnostic Code 5237, used in rating lumbosacral or cervical sprain, requires consideration of the newly enacted 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).

The September 2003 regulation amendments provide a general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Effective September 26, 2003, the diagnostic code for intervertebral disc syndrome was reclassified as Diagnostic Code 5243.  A 10 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, and a 20 percent was for assignment for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment and the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of incapacitation episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (3).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).

A.  Cervical Muscle Strain, Since June 2, 1998

Since June 2, 1998, the RO has evaluated the Veteran's cervical muscle strain, including rhomboid and latissimus dorsi muscles, as 20 percent disabling.

In June 1998, a VA examination of the spine was conducted.  The Veteran reported complaints of pain in the neck and both trapezius muscles.  The Veteran also reported having weakness throughout his entire body, impairment of coordination of his hands and feet, and being easily fatigued.  Range of motion testing of the neck revealed flexion to 30 degrees, extension to 40 degrees, bilateral rotation to 70 degrees, and bilateral lateral bending to 35 degrees.  The report noted that there was mild pain with these movements.  It also noted that vertical compression of the neck was not bothersome, that the neck and trapezius muscles were nontender, and that sensation and intrinsic muscle functions were okay in both hands.  The report concluded with a diagnosis of chronic muscular strain of the cervical spine, nerve roots okay.  The VA examiner noted that this condition was probably increased by chronic tension and/or depression; and that the Veteran would have an additional 20 percent limitation of motion during flare ups of problems with his neck and back.  The VA examiner further noted that the Veteran would be a poor candidate for doing heavier types of standing work, but that he should be able to tolerate sitting work as long as he can change position satisfactorily as needed for comment.

An April 2001 VA treatment report noted the Veteran's complaints of pain and tingling radiating down into his left arm.  Physical examination revealed the neck to be nontender.  The report noted that upper extremity strength was 5/5, and deep tendon reflexes were 2+ and symmetric.  The report concluded with an assessment of doubtful radiculopathy given normal nerve conduction study.  An April 2001 x-ray examination of the cervical spine revealed an impression of straightening of the normal cervical lordosis with degenerative change predominantly at C6-7.

A June 2001 treatment summary letter was received from private physician, A.P.  The letter noted that the Veteran's cervical spine disability had deteriorated from a cervical strain to a cervical sprain with degenerative disc disease, hypermobility at C-4 with 2 mm. of translation, and foraminal encroachment.  The report also noted that the Veteran occasionally has neurological symptoms of tingling, weakness, and numbness in both hands probably due to the hypertrophic changes at the IVF's resulting in narrowing at C6-7 area.  

A July 2001 VA treatment report noted that the Veteran's neck pain was improving, with a definite decrease in nerve tingling.  Physical examination revealed the neck to be nontender.  The report noted that bilateral upper extremity strength was 5/5, and deep tendon reflexes were 2+ and symmetric.  

In November 2002, a VA examination of the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included a historical summary of the Veteran's spine disabilities.  The Veteran reported that his neck was somewhat less painful, but that it does pop out frequently.  He also reported that he has numbness in his left hand, and tingling from his upper shoulders into his arms and hands.  Physical examination of the cervical spine revealed normal cervical lordosis.  Range of motion testing of the cervical spine revealed flexion to 50 degrees, extension to 60 degrees, bilateral lateral bending to 30 degrees, and bilateral rotation to 60 degrees.  The report noted normal sensation to light touch in the trunk and arms, normal strength in the arms, and normal strength of grip.  It also noted that deep tendon reflexes in the upper extremities were present and equally bilaterally.  X-ray examination of the cervical spine revealed moderate narrowing of the C6-C7 disc space, and the remainder of the cervical disc spaces looked quite good.  There was no significant arthritic change except for the C6-C7 junction.  The report concluded with a diagnosis of cervical spine early osteoarthritic changes at the C6-C7 level.  The VA examiner also commented that symptoms of instability in the cervical and lumbar spine would result in a further loss of 10 percent of the range of motion of the cervical and lumbar spines.

In February 2003, a VA examination of the peripheral nerves was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a historical summary of the Veteran's spine disabilities.  The Veteran reported having neck and upper back pain, and that this condition results in headaches and numbness and tingling in the upper extremities.  Physical examination revealed diffuse psoriatic dermatitis over the face, scalp, and arms.  Reflexes were absent at the biceps, and 1+ at the triceps.  The report noted ulnar deviation at the MIP joints of both upper extremities, and no Tinel's at the carpal or cubital tunnels, although the ulnar nerves are found to be enlarged at the cubital tunnels.  The report concluded with an impression of chronic cervicothoracic sprain related to multiple cervical and thoracic injuries.  The VA examiner opined that the symptomatology of the Veteran's condition had not grown much worse in the last ten years; and indicated that the Veteran's limitations and functional ability related to heavy manual labor in the garden, and some neck pain while driving.  The VA examiner also opined that the Veteran's degenerative cervical disc disease was as likely as not related to cervical injuries he experienced in the service.  

An August 2004 VA treatment report noted that the Veteran's neck and back pain was doing well, with no recent flare-ups.  A May 2006 VA treatment report noted that the Veteran's neck and back pain was stable, and that he uses a lot of ice packs and aspirin to treatment this condition.

In December 2008, a VA examination of the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported having pain, mostly on the right side of his neck, on a regular basis, 6 out of 10 in severity, and which flared up to an 8 out of 10 in severity about twice a week.  He indicated that the pain will sometimes go down his arms, right worse than left, and that it produces numbness.  Physical examination revealed that he gets out of a chair and ambulates with a normal gait.  Examination of the cervical spine revealed no focal muscle tenderness, muscle spasm, or deformity.  Range of motion testing of the cervical spine revealed forward flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 45 degrees.  The report noted that range of motion was unchanged with three repetitions; however, there was some pain on motion.  Examination of the upper extremities revealed no focal radicular deficits, with 5/5 motor strength throughout his deltoids, biceps, triceps, wrist extensors, intrinsic, and grip.  It also revealed no sensory deficits, and +1 deep tendon reflexes at the biceps, triceps and brachial radialis.  The report listed a diagnosis of persistent symptoms of cervical spine strain and upper thoracic spine muscle strain.  The VA examiner further opined that the Veteran would likely have flare-ups with repetitive activity resulting in alteration of his range of motion, strength and endurance.  The VA examiner also indicated that the Veteran's condition did not render him unemployable, but it would limit him from doing any heavy lifting or repetitive activities.

In a January 2009 addendum to this examination, the VA examiner noted that based on the objective evidence, the Veteran's range of motion with flare-ups on that day would have resulted in zero degree change in range of motion.  The VA examiner also noted that it would be mere speculation to quantify his subjective complaints of loss of range of motion, strength, and endurance with flare ups.

A June 2010 VA treatment report noted the Veteran's complaints of pain in his left sacroiliac joint.  Range of motion testing of the cervical spine revealed flexion, extension, lateral flexion and rotation to be normal, without increased pain, except for right lateral flexion which was diminished with pain in the bilateral traps.  The report concluded with an assessment of chronic neck and back pain with associated segmental dysfunction complicated by degenerative changes.  

In October 2011, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran having been diagnosed with myofascial cervical pain and psoriatic arthritis of the cervical spine.  The Veteran reported having chronic daily neck pain, which was worse with movements of the head and with raining weather.  He indicated that he no longer had any radiation of pain into the upper extremities.  Range of motion testing of the cervical spine revealed forward flexion to 35 degrees with pain; extension to 35 degrees with pain; right lateral flexion to 25 degrees with pain; left lateral flexion to 20 degrees with pain; right lateral rotation to 70 degrees with pain; and left lateral rotation to 50 degrees with pain.  The report noted that range of motion measurements remained the same after repetitive testing and there was no increased functional loss.  The report noted some localized tenderness in the right lower paravertebral muscles of the cervical area, normal muscle strength and reflex testing, no atrophy, normal sensory examination, no evidence of radiculopathy or associated neurologic abnormalities, and no documentation of intervertebral disk disease.  The report also noted that the Veteran walked with a perfectly normal gait, wore a trochanteric brace, and did not use any canes or crutches, etc.  The VA examiner noted that the Veteran's thoracic spine would limit him from heavy lifting (over twenty pounds maximally).  The VA examiner also noted that it would not be possible to separate out the symptomatology of the Veteran's service-connected cervical spine disability and his psoriatic arthritis.

Initially, the Board finds that the Veteran's cervical spine disability does not warrant an evaluation in excess of 20 percent under the regulations in effect prior to September 26, 2003.  Specifically, the Veteran's cervical spine exhibited no more than a moderate limitation of motion, even with full consideration of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45).  Range of motion testing of the cervical spine revealed forward flexion from 30 to 50 degrees; extension from 35 to 60 degrees, right and left lateral rotation from 45 to 70 degrees; and right and left lateral flexion/bending from 20 to 35 degrees.  Although there was some functional loss shown, it did not rise to a level warranting a higher rating.  Repetitive range of motion testing did not reveal any reduced motion, motor strength testing was repeatedly normal, and there were no signs of atrophy noted.

As for the current spine regulations, the Veteran's cervical spine disability is entitled to an increased evaluation only on three bases: limitation of forward flexion to 15 degrees or less (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 20 percent evaluation and does not warrant further discussion with regard to the question of whether an increased evaluation is warranted.

In making these determinations, the Board has considered the findings from the Veteran's four VA examinations in June 1998, November 2002, December 2008, and October 2011, as well as his reports of VA and private treatment.  As to forward flexion, the Veteran has exhibited forward flexion ranging from 30 to 50 degrees since June 2, 2008.  The Board does not find additional functional loss beyond the currently assigned 20 percent evaluation for the Veteran's cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although the Veteran has expressed having pain on motion, the resulting functional loss has not warranted a higher rating.  VA examinations in June 1998 and November 2002 estimate that the range of motion exhibited by the Veteran's cervical spine would be reduced 10 to 20 percent during a flare up of this condition.  Subsequent VA examinations found no additional functional loss after undergoing repetitive range of motion testing.  In addition, motor strength has consistently been evaluated as 5/5, with no findings of atrophy.

A review of the cited evidence shows no indication whatsoever of ankylosis of any part of the cervical spine, or of doctor-prescribed bedrest (e.g., incapacitating episodes) resulting from the service-connected spine disability.  Consequently, there is no basis whatsoever for an increase for the underlying disability.  Moreover, given the absence of such findings since June 2, 1998, there is no basis for a "staged" rating in this case because the severity has been essentially consistent in terms of the applicable diagnostic criteria.

Although the Veteran has reported occasional tingling in the hands at times, the objective evidence of record does not show entitlement to a separate evaluation for neurological symptoms.  An April 2001 VA treatment report concluded that it was doubtful that the Veteran had radiculopathy given his negative nerve conduction studies.  A November 2002 VA examination of the spine revealed normal sensation to light touch in the trunk and arms, normal strength in the arms, and normal strength of grip.  The December 2008 VA examination of the spine revealed no focal radicular deficits in the upper extremities, with 5/5 motor strength throughout his deltoids, biceps, triceps, wrist extensors, intrinsic, and grip.  It also revealed no sensory deficits, and +1 deep tendon reflexes at the biceps, triceps and brachial radialis.  The October 2011 VA examination of the spine noted that sensory examination was normal, and that there was no evidence of radiculopathy.  It also noted that the Veteran reported no longer having any radiation of pain into the upper extremities.  

Overall, there exists no basis for an evaluation in excess of 20 percent for the service-connected cervical spine disability, and no increase is warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered the issue of whether the schedular evaluation assigned the Veteran's condition is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's cervical spine disability but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's cervical spine disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence does not show manifestations of the Veteran's service-connected cervical spine disability that meet the criteria for an increased evaluation at any point during since June 2, 1998, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126-127.

B.  Thoracic Muscle Strain

i. June 2, 1998 to September 25, 2003

From June 2, 1998 to September 23, 2003, the RO assigned the Veteran's thoracic muscle strain a 10 percent rating pursuant to Diagnostic Code 5291.  

In June 1998, a VA examination of the spine was conducted.  The Veteran reported complaints of pain in the entire thoracic and lumbar spine.  The Veteran also reported feeling of weakness involving his entire body equally, and feels he is easily fatigued and had impairment of coordination of his hands and feet.  Range of motion testing of the spine revealed flexion to 60 degrees, extension to 10 degrees, bilateral rotation to 35 degrees, and bilateral lateral bending to 20 degrees.  The report noted that there was moderate pain on movement, and that reflexes were normal at the knees and ankles.  The report noted that sensation was decreased in the right lower extremity.  The report concluded with a diagnosis of chronic muscular strain of the thoracic and lumbar spine.  The VA examiner noted that the lumbar nerve roots were probably okay, and that the Veteran's complaints of lower extremity numbness on the right were probably a referred type of distress.  The VA examiner also noted that the Veteran would have an additional 20 percent limitation of motion during flare ups of problems with his neck and back.  

In November 2002, a VA examination of the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included a historical summary of the Veteran's spine disabilities.  The Veteran that he goes to the chiropractor for treatment about three times per month for treatment.  The report noted that the Veteran had psoriasis lesions of the trunk, arms and face.  Physical examination of the thoracic spine revealed normal thoracic kyphosis, with a rather smooth curve and mild flattening of the lumbar spine.  Range of motion testing of the lumbar spine revealed forward flexion to 35 degrees, extension to 30 degrees, bilateral lateral bending to 25 degrees, and normal rotation of the lumbar spine.  Straight leg raising tests were positive at 65 degrees, bilaterally.  The report noted normal strength of all of the muscles below the knee, and that knee kick and ankle jerk reflexes were equal and active, bilaterally.  X-ray examination of the thoracic spine revealed no bony abnormality.  The report concluded with an impression of moderate narrowing and osteoarthritis at the L4-L5 level.  The VA examiner also commented that symptoms of instability in the cervical and lumbar spine would result in a further loss of 10 percent of the range of motion of the cervical and lumbar spines.

In February 2003, a VA examination of the peripheral nerves was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a historical summary of the Veteran's spine disabilities.  The Veteran reported that his lower back pain had significantly improved, but flared up at times when he twists or turns.  Physical examination revealed diffuse psoriatic dermatitis over the face, scalp, and arms.  The report noted that his reflexes were trace at the patella and absent at the Achilles.  The report noted that plantar responses were up going on the right, and that the Veteran's gait was slightly wide-based.  Pinprick sensation was normal in the lower extremities, and there was diminished median nerve distribution, bilaterally.  Reflexes were absent at the biceps, and 1+ at the triceps.  The report noted ulnar deviation at the MIP joints both upper extremities and no Tinel's at the carpal or cubital tunnels, although the ulnar nerves are found to be enlarged at the cubital tunnels.  The report concluded with an impression of chronic cervical-thoracic sprain related to multiple cervical and thoracic injuries.  The VA examiner opined that the symptomatology of the Veteran's condition had not grown much worse in the last ten years.  The VA examiner also noted that the Veteran's limitations and functional ability related to heavy manual labor in the garden, and some neck pain while driving.  The VA examiner also opined that the Veteran's degenerative cervical disc disease was as likely as not related to cervical injuries he experienced in the service.  

Since the Veteran's thoracic muscle strain includes a limited range of motion, Diagnostic Code 5291 is clearly applicable.  

As noted, the schedular criteria for Diagnostic Code 5291 from September 23, 2002 through September 25, 2003, are the same as the criteria in effect prior to September 23, 2002.  Accordingly, Diagnostic Code 5291 remains applicable. 

From June 2, 1998 to September 25, 2003, the Veteran's thoracic spine disability has been manifested by a moderate limitation of the dorsal spine.  There is no showing of ankylosis of the dorsal spine.  Accordingly, the Board finds that from June 2, 1998 to September 25, 2003, the criteria for a disability evaluation in excess of 10 percent for a thoracic spine disability are not met, as this is the maximum disability evaluation available for this condition.  As the Veteran is receiving the maximum disability evaluation available under Diagnostic Code 5291, as in effective prior to September 26, 2003, application of 38 U.S.C.A. §§ 4.40, 4.45 and DeLuca is not required and a rating in excess of 10 percent is not warranted. See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 

ii. Since September 26, 2003

Since September 26, 2003, the RO has assigned the Veteran's thoracic muscle strain a 20 percent disability rating.

An August 2004 VA treatment report noted that the Veteran's neck and back pain was doing well, with no recent flare-ups.

A June 2008 VA x-ray examination of the lumbar spine revealed an impression of new mild to moderate anterior wedge compression fracture of the T12 vertebral body; and stable mild degenerative changes of the lumbar spine.

In December 2008, a VA examination of the spine was conducted.  The Veteran report achiness in his upper thoracic paraspinal muscle area, but significantly less than his neck problems.  Physical examination revealed that he gets out of a chair and ambulates with a normal gait.  Examination of the upper thoracic spine revealed no focal muscle tenderness, muscle spasm, or deformity.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 60 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 45 degrees, without significant pain and without change on three repetitions.  The report noted a diagnosis of persistent symptoms of cervical spine strain and upper thoracic spine muscle strain.  The VA examiner further opined that the Veteran would likely have flare-ups with repetitive activity resulting in alteration of his range of motion, strength and endurance.  The VA examiner also indicated that the Veteran's condition did not render him unemployable, but it would limit him from doing any heavy lifting or repetitive activities.

In a January 2009 addendum to this examination, the VA examiner noted that, based on the objective evidence, the Veteran's range of motion with flare-ups on that day would have resulted in zero degree change in range of motion.  The VA examiner also noted that it would be mere speculation to quantify his subjective complaints of loss of range of motion, strength, and endurance with flare ups.

A June 2010 VA treatment report noted the Veteran's complaints of pain in his left sacroiliac joint.  Range of motion testing of the thoracic spine revealed a moderately restricted range of motion without increased pain.  The report concluded with an assessment of chronic neck and back pain with associated segmental dysfunction complicated by degenerative changes.  

In October 2011, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported having pain in the thoracic area on a daily basis, and he reported that he continued to receive chiropractic care for this condition and occasionally uses Motrin.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 70 degrees with pain; extension to 20 degrees with pain; bilateral lateral flexion to 15 degrees with pain; and bilateral lateral rotation to 15 degrees with pain.  Following three repetitions of range of motion testing, forward flexion was limited to 60 degrees, and the other planes of motion were unchanged.  The report noted that there was no palpatory tenderness in the thoracic spine, muscle strength and reflex testing was normal, there was no atrophy, sensory examination was normal, straight leg raising was negative bilaterally.  The report also noted that there was no evidence of radiculopathy, no other associated neurologic abnormalities, and no documentation of intervertebral disk disease.  The report noted that the Veteran wears a trochanteric brace constantly, and does not use any canes or crutches, etc.  It also noted that the Veteran walked with a perfectly normal gait.  The VA examiner noted that the Veteran's thoracic spine would limit him from heavy lifting (over twenty pounds maximally).  

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's thoracic muscle strain pursuant to Diagnostic Code 5237.  38 C.F.R. § 4.71a, General Rating Formula.  At no point during the pendency of this claim does the evidence of record demonstrate forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The December 2008 and October 2011 VA examinations of the spine revealed forward flexion ranging from 60 to 70 degrees, and a combine range of motion no less than 140 degrees.  

As such, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected thoracic muscle strain is not warranted under the General Rating Formula.  Id.  In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's orthopedic manifestations of his service-connected thoracic muscle strain.  See 38 C.F.R. §§ 4.40, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Specifically, the December 2008 VA examination noted that range of motion testing was performed without significant pain and without change on three repetitions.  The October 2011 VA examination for joints noted that forward flexion was limited to 60 degrees following three repetitions of range of motion testing, but that other planes of motion were unchanged.  The examination report also noted that muscle strength was normal, with no atrophy shown, and no radiculopathy or other neurologic abnormalities shown.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of intervertebral disc syndrome is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  However, there is no medical evidence or complaint of bed rest prescribed by a physician.  Therefore, despite the findings of disc involvement during the pendency of this appeal, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  

iii. Conclusion

Finally, the Board has considered the issue of whether the staged-schedular evaluation assigned the Veteran's thoracic spine condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required, there is no need to go to the second and third steps, and the analysis stops.  Id.

Diagnostic Code 5291, in effect prior to September 26, 2003, adequately describes the limitation of motion exhibited by the Veteran's thoracic spine.  A rating in excess of the 10 percent is provided under different diagnostic codes for certain manifestations of limited motion and neurological symptoms which, as previously discussed, are not present.  

The schedular rating criteria under the General Rating Formula for Diseases and Injuries of the Spine adequately describes the Veteran's current 20 percent disability level and symptomatology as discussed in the preceding analysis.  A rating in excess of the 20 percent assigned is provided under different diagnostic codes for certain manifestations of limited motion and neurological symptoms which, as previously discussed, are not present.  

Accordingly, referral for extraschedular evaluation of the Veteran's service-connected thoracic spine disability is not warranted.  Thun, 22 Vet. App. at 115.  

C.  Whether New and Material Evidence has been submitted to Reopen the Claims of Entitlement to Service Connection for Psoriasis and for Psoriatic Arthritis

In May 1992, the Board issued a decision which denied the Veteran's original claims seeking service connection for psoriasis and for psoriatic arthritis.  The Board's May 1992 decision is final. 38 U.S.C.A. § 7104(b) (West 1991).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As applicable to the present appeal, "new and material evidence" means evidence not previously submitted to VA decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The definition of "new and material evidence" was revised during the course of this appeal, but the new version only applies to applications to reopen which are received by the VA on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2002).]

The Board's May 1992 decision indicated that there was no evidence that the Veteran's psoriasis or psoriatic arthritis first manifested during his military service.  

Evidence received since the Board's May 1992 rating decision includes additional statements and testimony from the Veteran, as well as additional VA and private treatment records.  

A review of the newly submitted evidence includes some which suggests that the Veteran's current psoriasis and psoriatic arthritis are related to his military service.

A June 1993 letter from T.D. noted that the Veteran developed psoriatic skin condition during July 1986.  Dr. D. then indicated that aggravation of this condition during the Veteran's period of military service can not be excluded as he had both neuron-musculo-skeletal injures and stress related problems following these incidents.

A June 1993 letter from A.P. noted that stress definitely affects psoriatic arthritis, whether physical or emotional, as it results in a decrease of steroid production in the adrenals resulting in greater inflammatory reaction of the tissues and a worsening of the symptoms.  Dr. P. then noted that these reactions had been noted in the Veteran since his service-connected spine injuries and development of psoriasis.  

July 1999 and July 2002 letters from G.T., Ph.D., include the opinion that incidents which occurred in both the Veteran's civilian and military capacities resulted in the development of his psychological conditions, and measurably aggravated his physical conditions, including obesity and psoriatic arthritis.  

A July 2003 letter from G.P., M.D., noted that the Veteran's National Guard activities were very stressful.  The letter also noted that the Veteran's military medical commander, R.M., D.O., indicated that the Veteran could not pass his Guard physical because his psoriasis and psoriatic arthritis (known to become worse with stress) made him significantly less resilient to stressful and demanding work in training situations.  Dr. P. then opined that it would be impossible to separate out the stress attributed to Veteran's civilian job and his National Guard job.

Comparing the old and new evidence, the Board finds that evidence submitted since the May 1992 Board decision includes some evidence which is neither cumulative nor redundant, and which is so significant that it must be considered in order to fairly decide the merits of the claims.  New and material evidence has been submitted, and reopening the claims for service connection for psoriasis and for psoriatic arthritis is warranted.


ORDER

An evaluation in excess of 20 percent for cervical muscle strain, including rhomboid and latissimus dorsi muscles, since June 2, 1998, is denied.

An evaluation in excess of 10 percent for thoracic muscle strain, from June 2, 1998 through September 25, 2003, is denied.

An evaluation in excess of 20 percent for thoracic muscle strain, since September 26, 2003, is denied.

New and material evidence having been submitted to reopen the claim of service connection for psoriasis, the claim is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted to reopen the claim of service connection for psoriatic arthritis, the claim is reopened and, to this extent only, the appeal is granted.

REMAND

The Veteran is seeking service connection for psoriasis and psoriatic arthritis.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The evidence of record indicates that the Veteran's current psoriasis and psoriatic arthritis may be associated with his military service or with his service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the Veteran's current psoriasis and psoriatic arthritis are related to his active duty military service.


Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for an examination to consider the etiology of his current psoriasis and psoriatic arthritis.  All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current psoriasis or psoriatic arthritis was incurred or aggravated during his military service (January 1970 to October 1971) or incurred or aggravated during one of his subsequent periods of ACDUTRA with the National Guard from October 1973 to September 1986.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's psoriasis and/or psoriatic arthritis caused or aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected disabilities, including cervical muscle strain, with rhomboid and latissimus dorsi muscles; thoracic muscle strain; post operative left inguinal hernia repair; and major depressive disorder.


A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________                         ___________________________
        JAMES L. MARCH		          THOMAS J. DANNAHER
        Veterans Law Judge,			     Veterans Law Judge,
     Board of Veterans' Appeals			Board of Veterans' Appeals



___________________________
RONALD W. SCHOLZ
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


